 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    MONTY AND MICHELLE
      COORDES, individually and on                NO. 2:19-CV-0052-TOR
 8    behalf of all others similarly situated,
                                                  ORDER GRANTING IN PART
 9                               Plaintiffs,      DEFENDANT’S MOTION TO
                                                  DISMISS AND DENYING
10           v.                                   DEFENDANT’S MOTION TO
                                                  STRIKE CLASS ACTION
11    WELLS FARGO BANK, N.A.,                     COMPLAINT

12                               Defendant.

13         BEFORE THE COURT is Defendant’s Motion to Dismiss and Strike

14   Amended Class Action Complaint (ECF No. 26). This matter was heard with oral

15   argument on October 18, 2019. Gretchen F. Cappio and Matthew J. Preusch

16   appeared on behalf of Plaintiffs. Amanda L. Groves and Rudy A. Englund

17   appeared on behalf of Defendant. The Court has reviewed the record and files

18   herein and considered the parties’ oral arguments, and is fully informed. For the

19   reasons discussed below, the Court GRANTS IN PART Defendant’s Motion to

20

        ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS
        AND DENYING DEFENDANT’S MOTION TO STRIKE CLASS ACTION
        COMPLAINT ~ 1
 1   Dismiss and DENIES Defendant’s Motion to Strike Amended Class Action

 2   Complaint (ECF No. 26).

 3                                    BACKGROUND

 4         This case arises out of Defendant Wells Fargo N.A.’s (“Wells Fargo”) use of

 5   flawed software to deny Plaintiffs’ request for a mortgage modification in

 6   connection with a federal program created in the aftermath of the 2008 financial

 7   crisis. The following facts are drawn from Plaintiffs’ Amended Complaint and

 8   construed in the light most favorable to Plaintiffs. Schwarz v. United States, 234

 9   F.3d 428, 436 (9th Cir. 2000).

10         In 2005, Plaintiffs Monty and Michelle Coordes built a new home in

11   Spokane Valley, Washington, secured by a mortgage serviced and later acquired

12   by Defendant. ECF No. 25 at 2, ¶ 1. In early 2010, as a result of the economic

13   downturn, Mr. Coordes became temporarily unemployed. Id. at ¶ 2. In March

14   2010, Plaintiffs contacted Defendant to seek assistance making their mortgage

15   payments and to request relief in the form of a mortgage loan modification. Id. In

16   July 2010, Mr. Coordes obtained full-time employment. ECF No. 25 at 2, ¶ 3. In

17   August 2010, Plaintiffs were offered a trial modification, which would have

18   required Plaintiffs to pay back payments and penalties that Plaintiffs could not

19   afford. Id.

20

        ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS
        AND DENYING DEFENDANT’S MOTION TO STRIKE CLASS ACTION
        COMPLAINT ~ 2
 1         In January 2011, Plaintiffs filed for Chapter 13 bankruptcy and their

 2   bankruptcy plan was approved in May. ECF No. 25 at 2, ¶ 4. In July 2011,

 3   Plaintiffs again sought a mortgage modification from Defendant. Id. In December

 4   2011, Defendant rejected Plaintiffs’ mortgage modification application. ECF No.

 5   25 at 3, ¶ 6. In January 2012, Plaintiffs lost their home in a foreclosure sale. Id.

 6         In August 2018, Defendant disclosed that a calculation error in its internal

 7   mortgage loan modification underwriting software resulted in the improper denial

 8   of approximately 625 modification applications that should have been granted.

 9   ECF No. 25 at 3, ¶ 7. Defendant discovered this software error as early as 2015.

10   ECF No. 25 at 4, ¶ 9. The error was reported to be an “automated miscalculation

11   of attorneys’ fees that were included for purposes of determining whether a

12   customer qualified for a mortgage loan modification pursuant to the requirements

13   of government-sponsored enterprises….” ECF No. 25 at 7, ¶ 26. In November

14   2018, Defendant disclosed that the number of wrongful denials had been updated

15   to 870. ECF No. 25 at 3, ¶ 7.

16         In a notice dated September 11, 2018, Defendant contacted Plaintiffs to

17   inform them that their mortgage loan modification was erroneously denied based

18   on the calculation error. ECF No. 25 at 12, ¶ 46. Attached to the letter was a

19   check for $15,000. ECF No. 25 at 12, ¶ 47. In November 2018, Plaintiffs

20

        ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS
        AND DENYING DEFENDANT’S MOTION TO STRIKE CLASS ACTION
        COMPLAINT ~ 3
 1   undertook mediation with Defendant and were awarded an additional $25,000.

 2   ECF No. 25 at 12, ¶ 48.

 3           On July 19, 2019, Plaintiffs filed an Amended Complaint against Defendant

 4   claiming violation of the Washington Consumer Protection Act (“CPA”) and

 5   unjust enrichment. ECF No. 25 at 17-20, ¶¶ 69-87. On August 9, 2019, Defendant

 6   filed the instant Motion to Dismiss and Strike Class Action Complaint. 1 ECF No.

 7   26.

 8                                       DISCUSSION

 9         A. Motion to Dismiss Standard

10           A motion to dismiss for failure to state a claim “tests the legal sufficiency”

11   of the plaintiff’s claims. Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). To

12   withstand dismissal, a complaint must contain “enough facts to state a claim to

13   relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

14   (2007). “A claim has facial plausibility when the plaintiff pleads factual content

15   that allows the court to draw the reasonable inference that the defendant is liable

16   for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation

17

18
     1
             Defendant’s first Motion to Dismiss and Strike Class Action Complaint

19   (ECF No. 20) is based on Plaintiff’s original complaint and is therefore denied as

20   moot.


         ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS
         AND DENYING DEFENDANT’S MOTION TO STRIKE CLASS ACTION
         COMPLAINT ~ 4
 1   omitted). This requires the plaintiff to provide “more than labels and conclusions,

 2   and a formulaic recitation of the elements.” Twombly, 550 U.S. at 555. While a

 3   plaintiff need not establish a probability of success on the merits, he or she must

 4   demonstrate “more than a sheer possibility that a defendant has acted unlawfully.”

 5   Iqbal, 556 U.S. at 678.

 6         When analyzing whether a claim has been stated, the Court may consider the

 7   “complaint, materials incorporated into the complaint by reference, and matters of

 8   which the court may take judicial notice.” Metzler Inv. GMBH v. Corinthian

 9   Colleges, Inc., 540 F.3d 1049, 1061 (9th Cir. 2008) (citing Tellabs, Inc. v. Makor

10   Issues & Rights, Ltd., 551 U.S. 308, 322 (2007)). A complaint must contain “a

11   short and plain statement of the claim showing that the pleader is entitled to relief.”

12   Fed. R. Civ. P. 8(a)(2). A plaintiff’s “allegations of material fact are taken as true

13   and construed in the light most favorable to the plaintiff[,]” however “conclusory

14   allegations of law and unwarranted inferences are insufficient to defeat a motion to

15   dismiss for failure to state a claim.” In re Stac Elecs. Sec. Litig., 89 F.3d 1399,

16   1403 (9th Cir. 1996) (citation and brackets omitted).

17         In assessing whether Rule 8(a)(2) has been satisfied, a court must first

18   identify the elements of the plaintiff’s claim(s) and then determine whether those

19   elements could be proven on the facts pled. The court may disregard allegations

20   that are contradicted by matters properly subject to judicial notice or by exhibit.

        ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS
        AND DENYING DEFENDANT’S MOTION TO STRIKE CLASS ACTION
        COMPLAINT ~ 5
 1   Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001). The court

 2   may also disregard conclusory allegations and arguments which are not supported

 3   by reasonable deductions and inferences. Id.

 4         The Court “does not require detailed factual allegations, but it demands

 5   more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal,

 6   556 U.S. at 662. “To survive a motion to dismiss, a complaint must contain

 7   sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

 8   on its face.’” Id. at 678 (citation omitted). A claim may be dismissed only if “it

 9   appears beyond doubt that the plaintiff can prove no set of facts in support of his

10   claim which would entitle him to relief.” Navarro, 250 F.3d at 732.

11      B. Consideration of Supporting Exhibits

12         In support of their briefing on the pending motion to dismiss, both sides

13   submitted substantial supporting exhibits and requested the Court take judicial

14   notice of these documents. ECF Nos. 26-2, 33, 35-1.

15         “Review [of a motion to dismiss] is limited to the complaint.” Cervantes v.

16   City of San Diego, 5 F.3d 1273, 1274 (9th Cir. 1993). “Generally, district courts

17   may not consider material outside the pleadings when assessing” a Rule 12(b)(6)

18   motion. Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 998 (9th Cir. 2018).

19   “When ruling on a Rule 12(b)(6) motion to dismiss, if a district court considers

20   evidence outside the pleadings, it must normally convert the 12(b)(6) motion into a

        ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS
        AND DENYING DEFENDANT’S MOTION TO STRIKE CLASS ACTION
        COMPLAINT ~ 6
 1   Rule 56 motion for summary judgment, and it must give the nonmoving party an

 2   opportunity to respond.” United States v. Ritchie, 342 F.3d 903, 907 (9th Cir.

 3   2003).

 4         However, in considering a motion to dismiss, the Court may consider the

 5   “complaint, materials incorporated into the complaint by reference, and matters of

 6   which the court may take judicial notice.” Metzler Inv., 540 F.3d at 1061 (citing

 7   Tellabs, 551 U.S. at 322). The Court may take judicial notice of “matters of public

 8   record.” Lee v. City of Los Angeles, 250 F.3d 668, 688-89 (9th Cir. 2001) (quoting

 9   Mack v. South Bay Beer Distrib., 798 F.2d 1279, 1282 (9th Cir. 1986)). This

10   includes “records and reports of administrative bodies.” Ritchie, 342 F.3d at 909

11   (quoting Interstate Nat. Gas Co. v. S. Cal. Gas Co., 209 F.2d 380, 385 (9th Cir.

12   1953)). While the Court has discretion to take notice of certain materials, “the

13   unscrupulous use of extrinsic documents to resolve competing theories against the

14   complaint risks premature dismissals of plausible claims that may turn out to be

15   valid after discovery.” Khoja, 899 F.3d at 998. “Submitting documents not

16   mentioned in the complaint to create a defense is nothing more than another way of

17   disputing the factual allegations in the complaint.” Id. at 1003.

18         1. Plaintiffs’ Supporting Exhibits

19         Plaintiffs request the Court take judicial notice of four consent orders from

20   the United States Department of the Treasury, Comptroller of the Currency; a court

        ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS
        AND DENYING DEFENDANT’S MOTION TO STRIKE CLASS ACTION
        COMPLAINT ~ 7
 1   order and two filings from Hernandez v. Wells Fargo Bank, N.A., No. 3:18-cv-

 2   07354-WHA, in the Northern District of California (“the Hernandez documents”);

 3   and a copy of the September 11, 2018 letter Plaintiffs received from Defendant

 4   notifying Plaintiffs of the calculation error. ECF No. 33.

 5         First, Plaintiffs argue that the consent orders are subject to notice as agency

 6   records. ECF No. 33 at 4. Plaintiffs’ brief refers to these orders as evidence of

 7   “relevant information, context, and background regarding Wells Fargo’s

 8   concealment of its wrongful foreclosure of Plaintiffs’ home and those of other

 9   class members.” ECF No. 32 at 18. Plaintiffs do not identify “discrete facts” of

10   which they seek the Court’s notice from these orders, so the Court construes these

11   exhibits as a request for notice of “a number of whole documents.” See Crawford

12   v. Countrywide Home Loans, Inc., 647 F.3d 642, 649-50 (7th Cir. 2011). Even if

13   these orders are public agency documents, Plaintiffs appear to offer these orders to

14   generally bolster their claims made in the complaint. Because the Court’s inquiry

15   at this stage in the proceedings is to consider the merits of the complaint on its

16   face, the Court declines to take judicial notice of the consent orders at this time to

17

18

19

20

        ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS
        AND DENYING DEFENDANT’S MOTION TO STRIKE CLASS ACTION
        COMPLAINT ~ 8
 1   establish general background about the alleged misconduct.2 See Twombly, 550

 2   U.S. at 570.

 3         Second, Plaintiffs argue the Hernandez documents are subject to judicial

 4   notice as court filings from a proceeding with a direct relation to matters at issue in

 5   the present case. ECF No. 33 at 4. A court “may take notice of proceedings in

 6   other courts, both within and without the federal judicial system, if those

 7   proceedings have a direct relation to matters at issue.” United States ex rel.

 8   Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir.

 9   1992) (quoting St. Louis Baptist Temple, Inc. v. FDIC, 605 F.2d 1169, 1172 (10th

10   Cir. 1979)). The attached Hernandez Second Amended Complaint similarly

11   alleges Wells Fargo wrongfully foreclosed on customers’ homes based on a

12   software error and seeks relief as a class. ECF No. 33-1. Because Hernandez

13   deals with similar conduct by the same Defendant as in this case, the Court takes

14   judicial notice of the Hernandez filings.

15

16
     2
17         This holding does not extend to the April 13, 2011 Consent Order, Docket

18   No. 11-025-B-HC, which is attached as an exhibit to Plaintiffs’ Amended

19   Complaint at ECF No. 25-1 and is therefore subject to consideration at this stage.

20   See Metzler Inv., 540 F.3d at 1061.


         ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS
         AND DENYING DEFENDANT’S MOTION TO STRIKE CLASS ACTION
         COMPLAINT ~ 9
 1         Third, Plaintiffs urge the Court to take judicial notice of the September 11,

 2   2018 letter from Defendant notifying Plaintiffs of the error in Defendant’s denial

 3   of Plaintiffs’ loan modification application. ECF No. 33 at 4. A court may take

 4   judicial notice of a document that has been incorporated by reference into the

 5   complaint, meaning the plaintiff refers extensively to the document in the

 6   complaint or the document forms the basis of the plaintiff’s claim. Ritchie, 342

 7   F.3d at 908. Here, the notification letter is referenced throughout Plaintiffs’

 8   Amended Complaint, including an excerpt of the letter’s body. ECF No. 25 at 11-

 9   12, ¶¶ 45-46. Because the notification letter is incorporated into the Amended

10   Complaint by reference, it is properly subject to judicial notice.

11         2. Defendant’s Supporting Exhibits

12         Defendant requests the Court take judicial notice of the deed of trust

13   governing Plaintiffs’ mortgage and a motion to dismiss and declaration filed in

14   Hernandez. ECF Nos. 26-2, 35-1.

15         First, Defendant argues the deed of trust is subject to notice because it is

16   both a matter of public record and incorporated by reference into the Amended

17   Complaint. ECF no. 26-2 at 2. Although the Amended Complaint does not

18   discuss the deed of trust by name, it does allege Plaintiffs built a new home that

19   was secured by a mortgage serviced by Defendant. ECF No. 25 at 8, ¶ 32.

20

        ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS
        AND DENYING DEFENDANT’S MOTION TO STRIKE CLASS ACTION
        COMPLAINT ~ 10
 1   Moreover, the deed of trust is a matter of public record. Lee, 250 F.3d at 688-89.

 2   Accordingly, the Court takes judicial notice of the deed of trust.

 3         Second, Defendant argues that Defendant’s Motion to Dismiss First

 4   Amended Class Action Complaint and supporting declaration filed in Hernandez

 5   are subject to judicial notice for the same reasons as Plaintiffs’ Hernandez

 6   documents. ECF No. 35-1 at 1-3. The Motion to Dismiss is a proceeding in

 7   another federal district with a direct relation to the matters at issue in this case.

 8   Robinson Rancheria, 971 F.2d at 248. Therefore, the motion and its supporting

 9   legal arguments are subject to judicial notice.

10         The declaration of Robert Ferguson in support of the motion, however,

11   differs from both parties’ other Hernandez exhibits in that the Ferguson declaration

12   seeks to establish disputed facts rather than to apprise this Court the similar legal

13   arguments made in the Northern District of California. ECF No. 35-3 at 2-33. The

14   Ferguson declaration purports to identify the loans that were potentially impacted

15   by the calculation error at issue in this case. ECF No. 35-3 at 3. This information

16   is not “generally known,” nor can it be “accurately and readily determined from

17   sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b).

18   Moreover, a court “may not, on the basis of evidence outside of the Complaint,

19   take judicial notice of facts favorable to Defendants that could reasonably be

20   disputed.” United States v. Corinthian Colleges, 655 F.3d 984, 999 (9th Cir.

        ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS
        AND DENYING DEFENDANT’S MOTION TO STRIKE CLASS ACTION
        COMPLAINT ~ 11
 1   2011). Accordingly, the Ferguson declaration is not subject to judicial notice.

 2         C. Washington Consumer Protection Act

 3           Defendant moves to dismiss Plaintiffs’ CPA claim for failure to state a

 4   claim. ECF No. 26 at 15-19. Specifically, Defendant argues Plaintiffs’ CPA claim

 5   is an impermissible attempt to enforce the federal Home Affordable Modification

 6   Program (“HAMP”), which creates no private right of action. ECF No. 26 at 15-

 7   16.

 8           To withstand dismissal, a complaint must contain “enough facts to state a

 9   claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

10   has facial plausibility when the plaintiff pleads factual content that allows the court

11   to draw the reasonable inference that the defendant is liable for the misconduct

12   alleged.” Iqbal, 556 U.S. at 678 (citation omitted). The elements of a CPA claim

13   are: “(1) unfair or deceptive act or practice; (2) occurring in trade or commerce; (3)

14   public interest impact; (4) injury to plaintiff in his or her business or property; (5)

15   causation.” Hangman Ridge Training Stables, Inc. v. Safeco Title Ins. Co., 719

16   P.2d 531, 533 (Wash. 1986). “[A]n act or practice can be unfair without being

17   deceptive ….” Klem v. Wash. Mut. Bank, 295 P.3d 1179, 1187 (Wash. Ct. App.

18   2013). Here, Plaintiffs have alleged that Defendant unfairly denied Plaintiffs’

19   request for a mortgage modification, based on an error in Defendant’s software that

20   impacted hundreds of consumers in a similar way, resulting in the ultimate

        ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS
        AND DENYING DEFENDANT’S MOTION TO STRIKE CLASS ACTION
        COMPLAINT ~ 12
 1   foreclosure of Plaintiffs’ home and associated financial consequences. ECF No. 25

 2   at 5-12, ¶¶ 19-48. Construing the factual allegations in the light most favorable to

 3   Plaintiffs, these allegations are sufficient to state a plausible claim for relief.

 4   Twombly, 550 U.S. at 570.

 5          Defendant argues that Plaintiffs’ CPA claim is precluded because it is

 6   merely an attempt to enforce HAMP. ECF No. 26 at 16-18. In 2009, the Treasury

 7   Department “started the HAMP program to incentivize banks to refinance

 8   mortgages of distressed homeowners so they could stay in their homes. Home loan

 9   servicers … signed Servicer Participation Agreements with Treasury that entitled

10   them to $1,000 for each permanent modification they made, but required them to

11   follow Treasury guidelines and procedures.” Corvello v. Wells Fargo Bank, NA,

12   728 F.3d 878, 880 (9th Cir. 2013), as amended on reh’g in part (Sept. 23, 2013).

13   Plaintiffs agree with Defendant’s argument that HAMP does not itself create a

14   federal cause of action. ECF No. 32 at 15-16.

15          However, “[t]he absence of a private right of action from a federal statute

16   provides no reason to dismiss a claim under a state law just because it refers to or

17   incorporates some element of the federal law.” Wigod v. Wells Fargo Bank, N.A.,

18   673 F.3d 547, 581 (7th Cir. 2012); Corvello, 728 F.3d at 883-84 (approving of

19   Wigod’s reasoning to allow California state law contract claim over HAMP

20   violation to proceed). As the Western District of Washington explained in another

        ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS
        AND DENYING DEFENDANT’S MOTION TO STRIKE CLASS ACTION
        COMPLAINT ~ 13
 1   case involving a CPA claim over HAMP-related conduct, “the alleged FHA-

 2   HAMP violations are a ‘component’ of the CPA claim … but the CPA is

 3   ultimately its own statutory cause of action.” Syed v. Bank of America, N.A., No.

 4   C16-1183-JCC, 2016 WL 9175632, at *4 (W.D. Wash. Nov. 22, 2016); see also

 5   Hernandez v. Wells Fargo & Co., No. C18-07354 WHA, 2019 WL 2359198, at *6

 6   (N.D. Cal. June 3, 2019) (finding HAMP did not preclude state law claims alleging

 7   unfair and misleading business practices surrounding Wells Fargo’s mortgage

 8   modification software). Plaintiffs’ claim for relief similarly involves conduct

 9   related to Defendant’s participation in HAMP but seeks to enforce a separate state

10   cause of action rather than the actual terms of Defendant’s HAMP agreement.

11         In support of its argument, Defendant cites a series of district cases in this

12   circuit and one unpublished circuit opinion to demonstrate that HAMP does not

13   create a private right of action. ECF No. 26 at 16. However, these cases are

14   distinguishable as attempts to enforce HAMP itself despite HAMP not providing a

15   private right of action. See, e.g., Velasquez v. Chase Home Fin. LLC, 588 F.

16   App’x 676, 677 (9th Cir. 2014) (affirming dismissal of wrongful foreclosure claim

17   brought under HAMP); McMillan v. Wells Fargo Bank, No. CV-12-01921-PHX-

18   NVW, 2013 WL 11522057, at *6 (D. Ariz. Apr. 11, 2013) (“Plaintiffs therefore

19   cannot state a claim based on Wells Fargo’s alleged failure to comply with HAMP

20   or modify Plaintiffs’ loan based on their participation in a [HAMP trial period

        ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS
        AND DENYING DEFENDANT’S MOTION TO STRIKE CLASS ACTION
        COMPLAINT ~ 14
 1   plan].”), overruled by Corvello, 728 F.3d at 883-84 (allowing contract claims to

 2   proceed over Wells Fargo’s noncompliance with HAMP trial period plan

 3   requirements). In this case, Plaintiffs allege Defendant wrongfully denied their

 4   mortgage modification application and failed to disclose for three years the

 5   software error that caused the wrongful application denial. ECF No. 25 at ¶¶ 77-

 6   78.3 Although this conduct is related to Defendant’s HAMP participation,

 7   Plaintiffs do not seek to enforce HAMP. Instead, Plaintiffs allege this conduct

 8   constitutes unfair or deceptive conduct in violation of the CPA. Id. HAMP is

 9   involved in this case as a “component” of the CPA claim. Syed, 2016 WL

10   9175632, at *4. Accordingly, Plaintiffs’ claim is not an improper attempt to

11   enforce Defendant’s HAMP agreement. Construing the allegations in Plaintiffs’

12   favor, Plaintiffs have alleged “enough facts to state a claim to relief that is

13   plausible on its face.” Twombly, 550 U.S. at 570. Defendant’s motion to dismiss

14   on this ground is DENIED.

15

16
     3
           The Court notes that Plaintiffs’ response brief further alleges Defendant’s

17   failure to properly test, monitor, and modify its software; failure to utilize accurate

18   tools to process mortgage modification applications; and misrepresentations

19   regarding the same also constitute unfair practices in violation of the CPA. ECF

20   No. 32 at 14-15. These allegations are absent from the complaint.


         ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS
         AND DENYING DEFENDANT’S MOTION TO STRIKE CLASS ACTION
         COMPLAINT ~ 15
 1      D. Unjust Enrichment

 2         Defendant moves to dismiss Plaintiffs’ unjust enrichment claim on the

 3   grounds that the existence of an express contract between the parties precludes a

 4   quasi-contract claim. ECF No. 26 at 12-15.

 5         “Unjust enrichment is the method of recovery for the value of the benefit

 6   retained absent any contractual relationship because notions of fairness and justice

 7   require it.” Young v. Young, 191 P.3d 1258, 1262 (Wash. 2008). The elements of

 8   an implied contract unjust enrichment claim are “(1) the defendant receives a

 9   benefit, (2) the received benefit is at the plaintiff’s expense, and (3) the

10   circumstances make it unjust of the defendant to retain the benefit without

11   payment.” Id. However, “[a] party to a valid express contract is bound by the

12   provisions of that contract, and may not disregard the same and bring an action on

13   an implied contract relating to the same matter, in contravention of the express

14   contract.” Chandler v. Wash. Toll Bridge Auth., 137 P.2d 97, 103 (Wash. 1943).

15         Here, Plaintiffs allege Defendant was unjustly enriched when Plaintiffs

16   conferred the benefits of penalties, fees, foreclosed property, and back payments

17   upon Defendant. ECF No. 25 at 19-20, ¶ 84. However, Defendant accurately

18   notes that the relationship between Plaintiffs and Defendant were governed by

19   contract through the deed of trust, and that the contract’s terms govern loan

20   payments, fees, past due amounts, and foreclosure proceedings. ECF No. 26 at 14;

        ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS
        AND DENYING DEFENDANT’S MOTION TO STRIKE CLASS ACTION
        COMPLAINT ~ 16
 1   see ECF No. 26-4 at 4-13, ¶¶ 1-2, 14, 22. Unlike the cases Plaintiffs cite, Plaintiffs

 2   have not alleged facts in the complaint to indicate that the benefits conferred to

 3   Defendant were sufficiently separate from the terms of the written contract so as to

 4   support a quasi-contract claim. See, e.g., Gerber v. First Horizon Home Loans

 5   Corp., No. C05-1554P, 2006 WL 581082, at *3 (W.D. Wash. Mar. 8, 2006)

 6   (allowing unjust enrichment claim to proceed where plaintiff alleged defendant

 7   “conditioned its performance on payments to which it is not entitled under the

 8   contract”) (emphasis in original); Beyer v. Countrywide Home Loans Servicing LP,

 9   No. C07-1512MJP, 2008 WL 1791506, at *11 (W.D. Wash. Apr. 18, 2008), aff’d,

10   359 F. App’x 701 (9th Cir. 2009) (same). Because the benefits alleged to be the

11   subject of the unjust enrichment are governed by the parties’ express contract,

12   Plaintiffs are not able to maintain their unjust enrichment claim. Chandler, 137

13   P.2d at 103. Defendant’s motion to dismiss the unjust enrichment claim is

14   GRANTED.

15         Plaintiffs request leave to amend their complaint to alternatively plead

16   claims for breach of contract and breach of the covenant of good faith and fair

17   dealing. ECF No. 32 at 19. Plaintiffs imply that they brought quasi-contract

18   claims in reliance on arguments Defendant made in a similar case in the Northern

19   District of California. Id.; see Hernandez, 2019 WL 2359198, at *8-9. Although

20   Plaintiffs imply bad faith in Defendant’s allegedly inconsistent positions about

        ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS
        AND DENYING DEFENDANT’S MOTION TO STRIKE CLASS ACTION
        COMPLAINT ~ 17
 1   whether contract terms govern the relationships in Hernandez and this case, the

 2   Court does not find Defendant’s arguments to be inconsistent. Regardless, leave to

 3   amend should be freely given when justice so requires. Fed. R. Civ. P. 15(a)(2).

 4   Here, where Defendant has allegedly already conceded error in its denial of

 5   Plaintiffs’ loan modification application, justice requires such leave.

 6      E. Motion to Strike Class Action Allegations

 7         Defendant moves to strike Plaintiffs’ class action allegations. ECF No. 26 at

 8   19-24. “[I]n the context of a motion to strike class allegations, in particular where

 9   such a motion is brought in advance of the close of class discovery, it is properly

10   the defendant who must bear the burden of proving that the class is not certifiable.”

11   Bates v. Bankers Life and Cas. Co., 993 F. Supp. 2d 1318, 1340-41 (D. Or. 2014)

12   (emphasis in original).

13         As a threshold matter, the Court must determine the scope of the class

14   allegations at issue. The Amended Complaint alleges a nationwide class of “[a]ll

15   persons who sought a mortgage modification from Wells Fargo between April 13,

16   2010, and October 20, 2015, and were denied due to an error Wells Fargo

17   acknowledged in its mortgage underwriting software.” ECF No. 25 at 12-13, ¶ 49.

18   Plaintiffs’ CPA claim is brought on Plaintiffs’ own behalf and on behalf of each

19   Washington member of the class. ECF No. 25 at 17, ¶ 70. Plaintiffs’ unjust

20   enrichment claim is brought on Plaintiffs’ own behalf and on behalf of the

        ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS
        AND DENYING DEFENDANT’S MOTION TO STRIKE CLASS ACTION
        COMPLAINT ~ 18
 1   nationwide class. ECF No. 25 at 19, ¶ 82. Because the Court dismissed Plaintiffs’

 2   unjust enrichment claim supra, Plaintiffs no longer have standing to assert that

 3   claim on behalf of a class. Lewis v. Casey, 518 U.S. 343, 357 (1996) (“[E]ven

 4   named plaintiffs who represent a class ‘must allege and show they have been

 5   personally injured…’”) (citation omitted). Defendant’s arguments regarding the

 6   nationwide class are therefore moot.4 Accordingly, the relevant inquiry for

 7   Defendant’s Motion to Strike now becomes Plaintiffs’ CPA claim on behalf of

 8   Washington members of the class.

 9         Defendant argues that Plaintiffs do not and cannot allege that a Washington

10   class is sufficiently numerous to sustain a class action. ECF No. 26 at 24. A class

11   action may proceed only if “the class is so numerous that joinder of all members is

12   impracticable.” Fed. R. Civ. P. 23(a)(1). Fifteen class members is not sufficiently

13   numerous. Harik v. Cal. Teachers Ass’n, 326 F.3d 1042, 1051 (9th Cir. 2003)

14   (citing Gen. Tel. Co. v. EEOC, 445 U.S. 318, 330 (1980)). “Generally, 40 or more

15   members will satisfy the numerosity requirement.” Garrison v. Asotin Cty., 251

16   F.R.D. 566, 569 (E.D. Wash. 2008) (citing Consol. Rail Corp. v. Town of Hyde

17   Park, 47 F.3d 473, 483 (2d Cir. 1995)). Here, Defendant cites to the Ferguson

18
     4
19         Should Plaintiffs file a second amended complaint asserting different claims

20   on behalf of a nationwide class, Defendant may renew its arguments.


         ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS
         AND DENYING DEFENDANT’S MOTION TO STRIKE CLASS ACTION
         COMPLAINT ~ 19
 1   declaration, which the Court declined to notice, to argue that the Hernandez case

 2   puts Plaintiffs on notice that only 14 Washington borrowers were potentially

 3   affected by the calculation error. ECF No. 35 at 14. Plaintiffs argue the size of the

 4   class is unknown because Defendant continues to investigate the matter. ECF No.

 5   32 at 26. This disputed issue of fact indicates that the motion to dismiss stage is

 6   too early to determine whether a Washington class is sufficiently numerous to

 7   sustain a class action. Defendant’s motion to strike Plaintiffs’ class action

 8   allegations is DENIED.

 9   ACCORDINGLY, IT IS HEREBY ORDERED:

10         1. Defendant’s Motion to Dismiss and Strike Amended Class Action

11             Complaint (ECF No. 26) is GRANTED in part and DENIED in part.

12         2. Defendant’s original Motion to Dismiss and Strike Class Action

13             Complaint (ECF No. 20) is DENIED as moot.

14         3. Plaintiff is granted leave to file a Second Amended Class Action

15             Complaint within 14-days of this Order.

16         The District Court Executive is directed to enter this Order and furnish

17   copies to counsel.

18         DATED October 18, 2019.

19

20                                   THOMAS O. RICE
                              Chief United States District Judge
        ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS
        AND DENYING DEFENDANT’S MOTION TO STRIKE CLASS ACTION
        COMPLAINT ~ 20
